                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Tequan L. Brown,                               )
                                               )
                       Plaintiff,              )
                                               )       Civil Action No. 0:18-cv-3347-TMC
       v.                                      )
                                               )                    ORDER
Jim May; Jeffrey Long; Jeffery Scott;          )
Charles Williams,                              )
                     Defendants.               )

       Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed this action pursuant

to 42 U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02, D.S.C.,

this action was referred to a magistrate judge for pretrial handling. On June 25, 2019, Defendant

Williams filed motion to dismiss. (ECF No. 94). On July 24, 2019, Defendant Williams and

Defendant Scott filed a joint motion for summary judgment. (ECF No. 111). As to each of the

motions, the court entered orders pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975),

advising Plaintiff of the summary judgment and dismissal procedures and the potential

consequences if he failed to respond adequately to the motions. (ECF Nos. 97, 112). Because

Plaintiff filed no response to either motion in the time allotted, the court issued an order directing

Plaintiff to advise the court whether he wished to proceed with the case. (ECF No. 118). The court

warned Plaintiff that failure to respond would result in the case being recommended for dismissal

for failure to prosecute. Id. On September 23, 2019, Plaintiff filed a motion to voluntarily dismiss

Defendants Long, Scott, and Williams. (ECF No. 120). Defendants Scott and Williams do not

object to Plaintiff’s motion, but they request that the dismissal be with prejudice. (ECF No. 122).

Before the court is the magistrate judge’s Report and Recommendation (“Report”), which

recommends that the court dismiss Defendants Long and May from the case without prejudice



                                                   1
pursuant to Fed. R. Civ. P. 4(m); that the court conditionally grant Plaintiff’s motion to voluntarily

dismiss Defendants Scott and Williams; and that the court terminate all other motions. (ECF NO.

123). The parties were advised of their rights to file objections to the Report. Id. However, no party

has filed objections, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 123), which is incorporated

herein by reference. Accordingly, Defendants Long and May are DISMISSED from this matter

without prejudice, pursuant to Fed. R. Civ. P. 4(m). Additionally, the court CONDITIONALLY

GRANTS Plaintiff’s motion to voluntarily dismiss Defendants Scott and Williams (ECF No. 120).

Such dismissal as to Defendants Scott and Williams is subject to the following conditions: (1) if

Plaintiff files an action based on or including the same claims against the same defendants in the

future, the defendants may seek costs from this action pursuant to Fed. R. Civ. P. 41(d); and (2)

any discovery materials or other evidence obtained during the course of the litigation of this matter

may also be used in any subsequent matter between the parties. See Davis v. USX Corp., 819 F.2d




                                                  2
1270, 1276 (4th Cir. 1987). Furthermore, all other pending motions, (ECF Nos. 65, 94, 111) are

TERMINATED as moot.

       IT IS SO ORDERED.

                                                     s/Timothy M. Cain
                                                     United States District Judge
Anderson, South Carolina
October 28, 2019

                             NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                3
